Citation Nr: 1312060	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-46 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to increases in the ratings for gastroesophageal reflux disease (GERD), currently assigned "staged" ratings of 10 percent prior to January 10, 2011, and 30 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent for left ankle strain.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the St. Louis, Missouri RO.  In his December 2010 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  He subsequently cancelled the request.  

In a July 2012 statement, the Veteran reported that he had undergone sleep testing and testing for a positive Lhermitte's sign.  He also submitted private treatment records showing diagnoses of sleep apnea and mild degenerative changes of the cervical spine.  It is unclear from his statement whether he seeks service connection for sleep apnea and a cervical spine disorder (Lhermitte's phenomenon).  A claim of service connection for such disabilities has not been adjudicated by the agency of original jurisdiction (the RO) and the Board does not have jurisdiction in the matters.  The matters are referred to the RO for clarification and any appropriate action.


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeals, the Veteran withdrew his appeals seeking increased ratings for GERD, bilateral carpal tunnel syndrome, and left ankle strain; there are no questions of fact or law remaining before the Board in these matters.

2.  The Veteran's service-connected disabilities include: GERD, rated 10 percent prior to January 10, 2011, and 30 percent from that date; lumbosacral strain, rated 20 percent; left ankle strain, rated 10 percent; hemorrhoids, rated 10 percent; bilateral carpal tunnel syndrome, separately rated 10 percent for each extremity; chronic allergic rhinitis and right bundle branch block, each rated zero percent; the combined rating for his service connected disabilities was 50 percent prior to January 10, 2011 and 60 percent from that date.

3.  The Veteran's service-connected disabilities, without regard to age or other disabilities, do not preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matters of the ratings for GERD, bilateral carpal tunnel syndrome, and left ankle strain.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim seeking increased ratings for GERD, bilateral carpal tunnel syndrome, and left ankle strain; given his expression of satisfaction with the ratings assigned, further discussion of the impact of the VCAA on this matter is not necessary.

Regarding the claim for a TDIU rating, the Veteran was advised of VA's duties to notify and assist in the development of the claim.  A December 2010 letter provided essential notice prior to the March 2011 adjudication of his claim.  See Mayfield, 444 F.3d at 1328.  Letters in December 2010 and April 2012 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing and requested that he complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and have his employer complete VA Form 21-4192 (Request for Employment Information).  Further, the April 2012 letter noted correspondence alleging that depression/stress kept the Veteran from working and requested clarification as to whether he was claiming service connection for anxiety/depression due to service or secondary to his service-connected disabilities.  The Veteran did not respond to the December 2010 and April 2012 letters.  The Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  On the same day as the April 2012 letter, VA unsuccessfully attempted to reach the Veteran via telephone regarding this matter.  A June 2012 supplemental statement of the case readjudicated the matter after the Veteran and his representative had opportunity to respond.  

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA examinations for his service-connected disabilities in December 2009, January 2012, and May 2012.  As will be discussed in greater detail below, the Board finds the examination (and the overall record) to be adequate to properly address the issue presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence or information that remains outstanding.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Increased Ratings

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In correspondence received at the Board in August 2012, the Veteran indicated that he would like to withdraw his appeals seeking increased ratings for GERD, bilateral carpal tunnel syndrome, and left ankle strain (thereby, expressing his satisfaction with the ratings assigned).  The appellant has therefore withdrawn his appeal as to these matters.  Hence, there remains no allegation of error of fact or law as to such issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in these matters, and they must be dismissed.


TDIU

The Veteran contends that he is unable to work due to his service-connected disorders and therefore is entitled to TDIU.  As the preponderance of the evidence shows that the Veteran is not precluded from all employment due to his service-connected disorders, his claim for TDIU is denied.  

The Board has reviewed all of the evidence in the claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Entitlement to a total rating based upon individual unemployability due to service-connected disability is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

In order to establish entitlement to TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

First, the Board notes that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran is presently in receipt of service connection for GERD (10 percent prior to January 10, 2011, and 30 percent from that date), lumbosacral strain (20 percent), left ankle strain (10 percent), hemorrhoids (10 percent), bilateral carpal tunnel syndrome (separate ratings of 10 percent for each extremity), chronic allergic rhinitis and right bundle branch block (both noncompensable).  The Veteran's combined rating was 50 percent prior to January 10, 2011 and 60 percent from that date.  Thus, at no point during the period on appeal did the Veteran meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The Veteran contends that his service-connected disabilities prevent him from seeking, securing, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.

The Veteran claims that the injuries sustained during his period of active duty service have gotten progressively worse and "greatly impair" his ability to function normally or retain regular employment.  See December 2009 statement.  He has reported that he suffers from nervous anxiety attacks which he feels is a side effect of his GERD.  See February 2010 statement.  He further contends that he has been unable to "hold down a job since having to leave the US Postal Service in 1998."  See June 2011 statement from the Veteran and attached December 2009 statement from his supervisor at the US Postal Service.  Wage and tax statements submitted by the Veteran suggest that he has had various temporary/short term periods of employment since leaving the US Postal Service.  The Veteran's assertions of unemployability are also supported by statements from his friends and family.  

The December 2009 statement from the Veteran's supervisor at the U.S. Postal Service states that the Veteran "would have bad days where his physical condition and acid reflux would interfere with his ability to concentrate or perform his job and get along with co-workers and customers."  

On December 2009 VA examination, it is noted that the Veteran reported he has been unemployed for 10 to 20 years because of his GERD, low back pain and poor concentration.  The examiner provided no objective findings or opinion as to the impact of the Veteran's service-connected disabilities on his ability to secure and maintain gainful employment.  

VA and private treatment records show ongoing treatment for various complaints, including for the Veteran's service connected GERD, allergy symptoms and ankle and back problems.  Private treatment records show that the Veteran reported being unable to work due to multiple medical problems in January 2011.  In May 2011, he stated anxiety and work seem to make him notice more heartburn and reflux symptoms prompting him to consider surgery as he is not currently able to work.  These records do not including objective findings suggesting that this Veteran's service-connected disabilities prevent him for securing and maintaining gainful employment.  

A January 2012 VA examination report notes that the Veteran reported being unable to hold down a job because of symptoms from ankle, GERD, and other service-connected medical conditions.  

A May 2012 VA examination report notes that the Veteran's ability to walk and exercise is limited because of shortness of breath and chest pain due to GERD.  Further, while the examiner noted that the Veteran's service-connected disabilities impact his ability to work and that he last worked two years previously as a driver; the examiner concluded that the Veteran "cannot work now due to balance issues, paranoid, cannot focus - non service connected disabilities."  

As noted above, VA twice requested that the Veteran complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and have his employer complete VA Form 21-4192 (Request for Employment Information).  Further, in April 2012, the Veteran was asked to clarify as to whether he is claiming service connection for anxiety/depression due to service or secondary to his service-connected disabilities.  However, the Veteran has not provided the requested information.  Hence, the Board must decide this claim based on the evidence already of record.

In this case, the record shows that the Veteran has not engaged in substantially gainful employment in several years.  However, this fact, in and of itself, does not provide a basis to conclude that his service-connected disabilities caused his unemployment.  

As was noted above, while the Veteran initiated an appeal of the ratings for GERD, bilateral carpal tunnel syndrome, and left ankle strain; his August 2012 communication withdrew this appeal (thereby, expressing his satisfaction with the ratings assigned).  There are clearly other [nonservice-connected] disabilities which appear to impact the Veteran's employability, to include anxiety/depression.  While the Veteran clearly has problems due to his service-connected GERD, lumbosacral strain, left ankle strain, hemorrhoids, bilateral carpal tunnel syndrome, chronic allergic rhinitis and right bundle branch block; these problems are the basis for the ratings assigned (60 percent combined).  The record does not reflect that the disabilities are such as to preclude the Veteran's participation in gainful employment.  

Significantly, the May 2012 VA examiner opined that, while the Veteran's service-connected disabilities impact his ability to work, he "cannot work" because of non service connected balance issues, being paranoid, and inability to focus.  As was noted above, nonservice-connected disabilities may not be considered in deciding whether or not the Veteran is entitled to a TDIU rating.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that referral of this claim for extraschedular consideration is indicated.  The Board also finds that a remand for another examination for additional clarification and opinion is not warranted given the Veteran's failure to respond to VA requests for information/clarification.  

The Board has considered the Court's guidance in Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the facts in this case are distinguishable from Bowling.  In Bowling, according to the Court, there was a plausible basis in the record for a conclusion that the veteran was unable to secure and follow a substantially gainful occupation due to a service connected disability.  Here, unlike the case in Bowling, the Veteran has not submitted supporting evidence of unemployability based on his service connected disability alone (without regard to other nonservice-connected disabilities).

The fact that the Veteran is unemployed does not support the conclusion that the Veteran is unemployable due to his service-connected disabilities alone.  The fact that he was no longer able to maintain his last employment also does not establish that he is unemployable.  See Van Hoose, 4 Vet. App. at 363.  The evidence, as described and discussed above, while showing his service-connected disabilities would have an impact on employability, also shows that he is not precluded from gainful employment as a result of such disabilities alone. 

For the reasons noted above, the evidence does not support a finding that the Veteran is unemployable due to his service-connected disabilities, alone.  Accordingly, the preponderance of the evidence is against his claim for a TDIU rating, and the appeal in the matter must be denied.


ORDER

The appeals seeking increased ratings for GERD, bilateral carpal tunnel syndrome, and left ankle strain are dismissed.

A total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


